Citation Nr: 1227120	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-29 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether the reduction in the disability rating of migraine headaches from 10 percent to noncompensable effective from July 1, 2009, was proper.

2.  Whether the reduction in the disability rating of gastrointestinal reflux disease (GERD) with sliding hiatal hernia from 10 percent to noncompensable effective from July 1, 2009, was proper.

3.  Entitlement to an increased disability rating in excess of 20 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the thoracolumbar spine, status post L4-S1 fusion (exclusive of the period from January 6, 2009, until June 1, 2009, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30).  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and mother-in-law


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1978 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and July 2009 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in August 2010.  A transcript of the hearing has been associated with the claims file.  

The Veteran in May 2010 raised a new claim of entitlement to a TDIU.  The record shows that the RO previously denied a prior claim of entitlement to a TDIU (in a May 2009 RO rating decision), and the Veteran did not timely appeal that determination.  Consequently, the instant claim for a TDIU, even though previously and finally denied, constitutes a new claim of entitlement.  See Suttmann v. Brown, 5 Vet. App. 127, 136 (1993).  The TDIU issue is presently on appeal before the Board as a component of the claim for an increased rating for DJD and DDD of the thoracolumbar spine, status post L4-S1 fusion.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Following the RO's most recent adjudication of the case in March 2010, the Veteran submitted additional evidence in support of his appeal, particularly his Social Security Administration (SSA) records.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304; see also Hearing Transcript at 3.

Subsequently, the RO obtained further evidence, particularly the results of August 2010 VA examinations.  The Veteran has not waived initial RO jurisdiction over this evidence.  Remand is not required to afford RO review of the evidence, however, because the Board is granting the appeal regarding the issues of the propriety of the reductions in disability ratings, and is otherwise remanding the increased rating claims on appeal.  Accordingly, the Board can proceed with appellate review.  38 C.F.R. 20.1304; see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Veteran in May 2010 raised new claims of (1) entitlement to an increased rating for migraine headaches, and (2) entitlement to an increased rating for GERD with sliding hiatal hernia.  These new claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.   

The issues of (1) entitlement to an increased rating for DJD and DDD of the thoracolumbar spine, status post L4-S1 fusion, and (2) entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. The RO issued a final rating action on July 10, 2009, reducing the 10 percent disability ratings of migraine headaches and GERD with sliding hiatal hernia to zero percent, effective as of July 1, 2009, which caused a decrease in the Veteran's combined disability evaluation from 40 percent to 30 percent, and resulted in a decrease in monthly monetary benefits, from $644.00 to $453.00.

2. The notice the RO provided was less than 60 days following notice of the proposed rating action in May 2009.  


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for migraine headaches from 10 percent to noncompensable effective July 1, 2009, was not proper and is void ab initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105 (2012).

2.  The reduction of the disability rating for GERD with sliding hiatal hernia from 10 percent to noncompensable effective July 1, 2009, was not proper and is void ab initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that the disability ratings of migraine headaches and GERD with sliding hiatal hernia were improperly reduced from 10 percent to noncompensable (zero percent).  

As a preliminary matter, the Board carefully notes that this appeal does not involve a question of whether increased disability ratings are warranted for these disabilities.  Although the Veteran has subsequently raised new claims of entitlement to increased disability ratings for these disabilities, those new claims are not in appellate status before the Board.   Rather, as reflected in the Introduction, these claims must be referred to the RO for all appropriate development and adjudication.  See, e.g., Green v. Nicholson, 21 Vet. App. 512 (2006) ("In cases where a veteran's disability rating is reduced, the Board must determine whether the reduction of the veteran's disability rating was proper and must not phrase the issue in terms of whether the veteran was entitled to an increased rating, including whether the veteran was entitled to restoration of a previous rating.") (nonprecedential).

With regard to the merits of the instant appeal, the Board notes that there are two sequential questions that must be addressed when determining whether a reduction was proper.  First, whether the RO satisfied the procedural requirements required by 38 C.F.R. § 3.105(e) were satisfied.  If so, the second question concerns whether the evidence shows an improvement in the severity of the service-connected disability, as defined in 38 C.F.R. § 3.344. 

With regard to the initial question, a disability rating that has been in effect continuously for 20 or more years will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.  38 C.F.R. § 3.951(b).  

Otherwise, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  Additionally, a veteran must be given notice that he has: (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i).  

If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to a veteran of the final rating action expires.  38 C.F.R. § 3.105(e).  Also, if a predetermination hearing is not requested or if a veteran failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  38 C.F.R. § 3.105(i).  If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development.  If a reduction is then found warranted, the effective date of such reduction shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i).

A reduction is void ab initio if the RO reduces a veteran's disability rating without following these requirements, except that a reduction in a disability rating, if otherwise supportable, is not rendered void ab initio by virtue of error in the assignment of the effective date for it.  See, e.g., Greyzck v. West, 12 Vet. App. 288, 292 (1999); VAOPGCPREC 31-97 (Aug. 29, 1997) (explaining that the appropriate remedy is to award one additional month of compensation at the non-reduced percent rate when an error is made in assigning the effective date for the reduction).  

The requirements of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  It is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. Therefore, where the evaluation of a specific disability is reduced but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) is not applicable.  VAOPGCPREC 71-91.   

Here, the RO issued a rating decision on May 11, 2009 proposing to reduce the 10 percent disability ratings of migraine headaches and GERD with sliding hiatal hernia.  In a May 19, 2009 cover letter, which the RO sent to the Veteran with a copy of the May 2009 rating decision, the RO advised the Veteran that he had: (1) 60 days to present additional evidence to show that compensation payments should be continued at the same percent level, and (2) that he had 30 days to request a predetermination hearing.  The RO also notified the Veteran that this reduction would reduce his overall disability rating (for his combined service-connected disabilities) from 30 percent to 20 percent.  

Subsequently, the Veteran submitted no evidence pertaining to either migraine headaches or GERD with sliding hiatal hernia.  Likewise, he did not request a predetermination hearing.  

The RO then issued a final rating decision on July 10, 2009, reducing the ratings to zero percent as proposed, effective from July 1, 2009.  At this time, the RO also increased the Veteran's disability rating for his service connected back disability from 10 percent to 20 percent, effective June 1, 2009.  The RO notified the Veteran of this action on July 14, 2009, which included an explanation of his appellate rights.  Also included in the notice letter was an accounting of how the July 2009 RO decision changed the Veteran's monthly monetary benefits.  As reflected in the letter, his benefits were reduced from $644.00 per month from June 1, 2009 to $453.00 per month from July 1, 2009.  See also, Veterans Compensation Benefits Rates Tables (effective December 1, 2009), available at: www.vba.va.gov/bln/21/rates/comp0109.htm (outlining compensation rates corresponding to various disability rating percentages).

The Board finds, after careful consideration, that the RO's July 2009 action reducing the schedular disability ratings of migraine headaches or GERD with sliding hiatal hernia is void ab initio.  Again, a reduction must be made effective on the last day of the month in which a 60-day period from the date of notice to a veteran of the final rating action expires.  See 38 C.F.R. § 3.105(e).  Here, the last day of the month following a 60-day period from the date of the July 2009 notice would have been September 30, 2009, not July 1, 2009.  

In addition, while the Board acknowledges VAOPGCPREC 31-97, which indicates that an error in assigning the effective date of the reduction, should not necessarily render the reduction void ab initio.  However, that General Counsel opinion involved a distinguishable situation in that the Veteran in that case had exercised his due process rights afforded by 38 C.F.R. § 3.105(e), and therefore no prejudice resulted.  Moreover, in that case, the RO's rating decision, which was issued in April 1982, reduced the disability rating prospectively from June 1, 1982, rather than retrospectively, as here.  

In the instant case the RO did not provide the Veteran the entire 60 days to exercise his due process rights.  (For sake of reference, the Board notes that the next business day following 60 days from May 19, 2009, would have been Monday, July 20, 2009.)  To the contrary, the RO issued the final rating action on July 10, 2009, which was less than 60 days following the May 19, 2009 notice of proposed reduction.  The RO then sent the Veteran notice of this action on July 14, 2009, which was also less than 60 days after May 19, 2009.  See 38 C.F.R. § 3.105(e).  

In addition to this due process violation, the RO here, unlike the case outlined in VAOPGCPREC 31-97, reduced the Veteran's disability rating effective retroactively ten days, rather than prospectively.  Again, the final rating action, which was issued on July 10, 2009, assigned an effective date for the reductions as of July 1, 2009.   

The Board finds that these two deficiencies materially prejudiced the Veteran as they directly undermine the primary reason for providing a 60-day period to contest the reduction.  See VAOPGCPREC 31-97 (the 60-day "'grace period' was intended to provide a veteran receiving service-connected disability benefits a reasonable time to adjust to a reduction of benefits or to submit evidence to show that the change is not justified. S. Rep. No. 2042, 87th Cong., 2d Sess. 8, reprinted in 1962 U.S.C.C.A.N. 3260, 3267; VADIGOP 10-13-83 (Vet)").  

Accordingly, the reductions are void ab initio, and the appeal is granted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on these issues has been accomplished.  
ORDER

As the evaluation of migraine headaches was not properly reduced from 10 percent to noncompensable, the 10 percent must be restored as of July 1, 2009.

As the evaluation of GERD with sliding hiatal hernia was not properly reduced from 10 percent to noncompensable, the 10 percent must be restored as of July 1, 2009.


REMAND

After a careful review of the record, the Board finds that further development is necessary regarding the issues of (1) entitlement to an increased rating for DJD and DDD of the thoracolumbar spine, status post L4-S1 fusion, and (2) entitlement to a TDIU. 

First, with regard to both remanded claims, the record shows that there is outstanding evidence that should be obtained.  Particularly, the Veteran testified at his August 2010 Board hearing that he had ongoing treatment at McConnell Air Force Base, in addition to treatment with numerous private providers, including Pain Management.  

Furthermore, the record shows that the Veteran receives SSA disability benefits.  Although portions of his SSA records have been received and associated with the claims file, it is not clear that all SSA records have been obtained.  

Accordingly, on remand, the RO should obtain all outstanding medical records and the Veteran's complete SSA record.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim).

Next, regarding the claim for an increased rating for the service-connected back disability, the claims file shows that he last underwent a VA examination in August 2010 to evaluate the severity of his service-connected back disability.  Of note, the VA examination demonstrated limitation of motion of the spine involving flexion of the spine to 30 degrees, which, the Board notes, is consistent with assignment of a 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine as set forth in 38 C.F.R. § 4.71a.  Because the VA examination was performed after the Veteran's August 2010 Board hearing, the RO has not had the opportunity to readjudicate the claim in light of these updated medical findings.  Accordingly, any decision by the Board on the claim would, at this point, be premature.  See 38 C.F.R. § 20.1304(c).  

Furthermore, the Board finds that remand is necessary to afford the Veteran a new VA examination.  In this regard, the Board notes that the Veteran's primary contention is that he is unable secure or follow a substantially gainful occupation as a result of his service-connected back disability.  On this question, the August 2010 VA examiner concluded that the Veteran could be employed in areas of sedentary-to-light duty based on his educational background.  However, the VA examiner's conclusion is inadequate to decide the question for two reasons.  

First, the August 2010 VA examiner appears to have impermissibly taken the Veteran's age into consideration in making this determination.  Specifically, the VA examiner commented that the "Veteran is only 49 years of age."  See 38 C.F.R. § 3.341(a).  

Second, the reasoning supporting the August 2010 VA examiner's conclusion is speculative and equivocal.  Of particular significance, the VA examiner speculated that he "really feels that a lot of [the] Veteran[']s overall general picture for unemployability-symptoms and disability-are related to this current cancer and Chemo[therapy] treatments."  After discussing the interaction between the Veteran's back symptomatology and chemotherapy treatment, the VA examiner then equivocated that "[i]t is hard to discriminate if the physiologic back issue presents [the] greatest component of back pain or the chemotherapy adjunct therapy side effects."  However, according to the VA examiner, "records s/p laminectomy lumbar spine did show decreased [range of motion] with follow ups."  The Board finds that the August 2010 VA examiner's speculation and equivocation calls into question the degree of certainty in his conclusions overall, which materially limits the value of those conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

For these two reasons, remand is necessary to obtain a new VA examination to assess the current nature, extent and severity of his service-connected disability picture.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The AMC/RO must also ensure that all medical findings in the VA examination are expressed in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers (whether private or VA) who may have additional records pertinent to the remanded claims.  The health care providers should include his treatment at McConnell Air Force Base and Pain Management, as he testified at his August 2010 Board hearing.   

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request.  

3.  The RO should make as many attempts as are necessary to contact the SSA and obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

4.  All attempts to fulfill the development specified in paragraphs 1-3 above must be documented in the claims file.  Further, all obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

However, if, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

5.  After completing the requested development in paragraphs 1-4 above, arrange for the Veteran to undergo appropriate VA examination(s) to determine the nature and severity of the DJD and DDD of the thoracolumbar spine, status post L4-S1 fusion, and to ascertain whether the service-connected disabilities alone preclude him from securing or following all forms of substantially gainful employment.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include those contained in electronic file (Virtual VA).  

The examiner is asked to confirm whether paper and electronic records were available for review. 

Accordingly, the examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following:  

(a) The examiner is initially requested to provide an assessment of the current nature and severity of the Veteran's DJD and DDD of the thoracolumbar spine, status post L4-S1 fusion.  

In doing so, the examiner is to express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  The examiner should specifically ask the Veteran to comment on the existence, nature, frequency, and duration of flare-ups, and the examiner should then indicate the likely degree of additional functional limitation during such flare-ups, again expressing this in terms of degrees of limited motion.  

(b) The examiner(s) is also asked to opine as to whether the Veteran's service-connected disabilities alone (i.e., without regard to any nonservice-connected disabilities or his age) are productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment consistent with his educational background and occupational history.

To the extent the Veteran is scheduled for multiple VA examinations, the Board requests that each examiner take into account all of the Veteran's service-connected disabilities cumulatively when rendering an opinion as to unemployability.

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the pertinent post-service medical records and the Veteran's lay assertions, as indicated.  

The examiner is thus requested to prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

6.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded issues with consideration of all pertinent evidence and legal authority.  

In doing so, the RO must expressly determine whether the claim for an increased rating, to include assignment of a TDIU, should be referred to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
BARBARA C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


